14‐1753‐cv
Adam Wiercinski v. Mangia 57, Inc., et al.




                                             In the
              United States Court of Appeals
                           For the Second Circuit
                                             ________

                                   August Term, 2014

                                     No. 14‐1753‐cv 

                                   ADAM WIERCINSKI,
                                   Plaintiff‐Appellant,

                                                v. 

   MANGIA 57, INC., SASHA MUNIAK, ARTUR ZBOZIEN, MALGORZATA
   CYMANOW, GRZEGORZ SAROSIEK, ROBERT BAZGIER, AND DARIUSZ
                            MASLANKA,
                        Defendants‐Appellees.
                             ________

                 Appeal from the United States District Court
                     for the Eastern District of New York.
                 No. 09‐cv‐4413 (ILG) ― I. Leo Glasser, Judge.
                                             ________

                            Submitted: February 6, 2015
                              Decided: May 21, 2015
                                    ________

         Before: PARKER, HALL, and LIVINGSTON, Circuit Judges.
                                   ________
       Plaintiff‐appellant Adam Wiercinski appeals from a judgment
of  the  United  States  District  Court  for  the  Eastern  District  of  New
York (I. Leo Glasser, Judge).  The jury returned a verdict in favor of
                                                                         No. 14‐1753‐cv




Wiercinski on his claim of hostile work environment in violation of
42  U.S.C.  §  1981  and  awarded  him  nominal  damages  of  $1  and
punitive  damages  of  $900,000.    Following  the  verdict,  defendants‐
appellees moved pursuant to Rule 50(b) of the Federal Rules of Civil
Procedure for remittitur of the jury’s punitive damages award, or in
the  alternative,  for  a  new  trial  on  punitive  damages,  while
Wiercinski applied for fees and costs.  The district court vacated the
jury’s  liability  verdict  and  denied  Wiercinski’s  application  for  fees. 
We  AFFIRM  the  district  court’s  ruling  only  to  the  extent  that  it
vacated the award of punitive damages.  We  REVERSE the district
court’s  denial  of  Wiercinski’s  application  for  fees  and  costs,  and
REMAND for the calculation and award of appropriate fees.
                                   ________
                      MATTHEW  J.  BLIT,  Levine & Blit, PLLC, New York,
                      NY, for Plaintiff‐Appellant Adam Wiercinski.

                DANIEL  J.  KAISER  (Henry  L.  Saurborn,  Jr.,  on  the
                brief),  Kaiser  Saurborn  &  Mair,  P.C.,  New  York,
                NY,  for  Defendants‐Appellees  Mangia  57  Inc.,  Sasha
                Muniak,  Artur  Zbozien,  Malgorzata  Cymanow,
                Grzegorz  Sarosiek,  Robert  Bazgier,  and  Dariusz
                Maslanka.
                             ________
BARRINGTON D. PARKER, Circuit Judge:
        Adam Wiercinski, a Polish man of Jewish descent, immigrated
to  the  United  States  in  1981  with  the  assistance  of  Rav‐Tov
International Jewish Rescue Organization (“Rav‐Tov”), a community
organization  helping  Jews  resettle  in  Israel  and  the  United  States. 
Starting in approximately 1984 and continuing until December 2007,
Wiercinski  worked  as  a  deliveryman  for  Mangia,  a  food  catering
company with several locations in Manhattan.1  All Mangia locations

1
  For purposes of this opinion, “Mangia” refers either to the umbrella entity, or to the
appellees.  All references to specific Mangia locations will include the branch name.

                                             2
                                                              No. 14‐1753‐cv




are  owned  by  Sasha  Muniak.    Malgorzata  Cymanow,  Muniak’s
sister,  served  as  the  general  manager  of  all  Mangia  locations
throughout the period of Wiercinski’s employment.
       There  were  only  two  notable  breaks  in  Wiercinski’s
employment by Mangia during this 23 year period.  Wiercinski left
the  Mangia  56  location  in  approximately  1989  and  worked  as  a
security  officer  until  he  returned  to  work  at  the  Mangia  48  location
in 1992.  In 1998, Wiercinski was fired by his manager at the Mangia
48  location,  allegedly  because  of  that  manager’s  anti‐Semitism.
Shortly thereafter Wiercinski asked his friend and Rav‐Tov sponsor,
Zindel  Zelmanovitch,  to  help  him  get  his  job  back.    Zelmanovitch
approached  Muniak  and  Cymanow  and  convinced  them  to  rehire
Wiercinski.    They  did  so  and  Wiercinski  then  worked  at    Mangia’s
Wall Street branch.
       In  1999,  Wiercinski  asked  Zelmanovitch  to  help  him  transfer
from  the  Wall  Street  location  to  the  Mangia  57  location  because  it
“was  the  busiest  location  in  the  midtown”  and  Wiercinski  believed
he  would  “be  able  to  earn  some  decent  money”  at  that  branch.    JA
89,  91.    Wiercinski  worked  at  Mangia  57  until  he  took  an  extended
leave  of  absence  to  visit  family  in  Poland  in  late  2007.    When  he
returned  in  early  2008,  he  asked  to  be  rehired  at  Mangia  and  was
rejected.
       In  October  2009,  Wiercinski  sued  Mangia  57  and  six
individual  defendants  (together,  “Mangia”),  alleging  discrimination
on  the  basis  of  religion  and  national  origin,  retaliation,  conspiracy,
wrongful termination, and violation of various New York State and
City  laws.    Wiercinski  alleged  that  a  night  shift  manager,  Artur
Zbozien,  verbally  harassed  and  abused  him  with  anti‐Semitic  slurs
such  as  “stinking  jew,”  “dirty  Jew,”  “Jewish  pederast,”  and  “kike”
throughout Wiercinski’s eight year period of employment at Mangia

                                       3
                                                              No. 14‐1753‐cv




57.  In October 2013, following several years of motion practice, the
parties  proceeded  to  trial  on  Wiercinksi’s  sole  remaining  claim  –
hostile work environment under Section 1981.
       The  evidence  presented  by  both  sides  was  almost  entirely
testimonial.  Wiercinski  recounted  multiple  instances  of  Zbozien’s
harassing conduct.  For example, Wiercinski testified that on the first
day  of  work,  he  accidentally  bumped  into  Zbozien  while  carrying
boxes, to which Zbozien responded, “did anybody ever fuck you up,
you stupid fucking Jew.”  JA 93.  Wiercinski also said that, on several
occasions,  Zbozien  paid  out  Wiercinski’s  tips  in  pennies  and  threw
them  on  the  floor.    JA  96‐97.    Wiercinski  recalled  that  Zbozien
sometimes  passed  gas  in  front  of  him,  laughed,  and  said,  “here  is
your  Zyklon  B  that  was  used  to  gas  Jews  in  the  concentration
camps.”  JA 100.  According to Wiercinski, Zbozien used anti‐Semitic
slurs  “at  least  a  dozen  times”  over  the  eight  years  during  which
Wiercinski worked at Mangia 57.  JA 102.  
       Wiercinski  also  introduced  testimony  from  three  former  co‐
workers,  who  testified  in  detail  about  the  specific  instances
described  above  and  explained  that  Wiercinski  commonly
complained  to  them  and  others  about  the  anti‐Semitic  slurs  he  was
subject  to.    See,  e.g.,  JA  106‐107,  179‐180,  195,  202.    Nevertheless,
Wiercinski admitted that he never looked for another job during the
eight  years  of  harassment  from  Zbozien,  and  in  fact,  asked  to  be
transferred to Zbozien’s night shift, a request that Mangia granted.
       Wiercinski  testified  that  he  complained  to  Cymanow  about
the  harassment  “on  several  occasions,  but  then  she  always
discouraged  [him]  [from]  com[ing]  back.”    JA  109.    According  to
Wiercinski,  he  spoke  with  Cymanow  “at  least  ten  times”  about
Zbozien and other individuals “calling [him] dirty names about [his]
Jewish  religion.”    JA  110.    The  only  result  of  these  conversations,

                                       4
                                                                No. 14‐1753‐cv




according  to  Wiercinski,  was  Cymanow’s  decision  to  transfer
Zbozien  to  Mangia  Wall  Street.    Zbozien  returned  to  Mangia  57
approximately  three  weeks  later.    Shortly  after  Zbozien  returned,
Wiercinski  was  transferred  to  a  different  shift,  again  apparently
upon  his  own  request.    See  JA  366‐367  (8/8/07  affidavit  of  Artur
Zbozien)  (“Wiercinski  was  transferred  to  work  on  the  day  shift,
while  I  continued  to  work  the  night  shift.    Since  then,  I  have  had
very limited contact with [him].”); JA 108 (testimony of Wiercinski)
(“At  th[e]  time  [that  Zbozien  returned]  I  think  I  was  off  the  night
shift.  .  .  .  I  quit  the  night  shift  and  became  [a]  part‐time  delivery
person”).  According to Wiercinski, Cymanow was herself  “known
for being anti‐Semitic,” although his only specific allegation of such
behavior  was  her  occasional  use  of  a  Polish  term  for  Jews  that
Wiercinski  characterized  as  “not  very  derogatory.”    JA  124.    Other
than these alleged complaints to Cymanow, Wiercinski testified that
he commonly complained to his coworkers and brought the issue to
Muniak’s  attention  in  2007.    Wiercinski  stated  that  as  a  result  of
Zbozien’s  harassment,  he  suffered  from  depression,  anxiety,  and
sleep issues, although he did not present any medical evidence as to
these problems.
       On  cross‐examination,  Mangia  undertook  to  impeach
Wiercinski’s credibility but was thwarted as a result of his repeated
invocation  of  the  Fifth  Amendment  privilege  against  self‐
incrimination.  Specifically,  Wiercinski  invoked  the  Fifth
Amendment  privilege  when  cross‐examined  about  his  use  of  a
different  name  for  payroll  purposes  while  at  Mangia,  his  failure  to
report  income  earned  at  Mangia  on  tax  returns,  his  application  for
and  receipt  of  Social  Security  and  other  public  assistance  benefits
without reporting income earned at Mangia, and his failure to report
income  earned  at  Cucina,  a  catering  company  where  Wiercinski

                                        5
                                                                          No. 14‐1753‐cv




worked after his termination in 2007.2  See JA 125‐131, 134‐136, 153‐
159.    Although  Mangia  was,  at  times,  able  to  impeach  Wiercinski
using  prior  deposition  testimony,  see,  e.g.,  JA  130  (Wiercinski
deposition  testimony  admitting  that  he  used  a  different  name  to
receive  income  earned  at  Mangia  in  order  to  conceal  it  from
government  authorities),  its  ability  to  present  a  defense  was
significantly hampered by Wiercinski’s obstructive behavior during
cross‐examination.  In  total,  Wiercinski  invoked  the  Fifth
Amendment  at  least  twenty  four  times  over  the  course  of  a  brief
cross‐examination,  including  in  response  to  questions  as  basic  as
whether or not he recalled giving prior deposition testimony.  See JA
127‐129.  
          Mangia also attacked the credibility of Wiercinski’s witnesses
by  impeaching  their  trial  testimony  with  prior  inconsistent
deposition  testimony.  See,  e.g.,  JA  182  (deposition  testimony  of
Marian  Krajewski  stating  that  he  could  not  remember  instances  of
anti‐Semitic slurs directed at Wiercinski); JA 202, 215‐216 (deposition
testimony  of  Marcin  Swiderski  and  Jaroslaw  Ubowski  stating  that

2
  The district court instructed the jury about the invocation of the Fifth Amendment as
follows:
         During the course of the trial, you have heard Mr. Wiercinski assert the
         Fifth Amendment to a series of questions which were put to him.  You
         may, I suppose, during the course of your common experience and life,
         have heard references to a person taking the Fifth.  It is refusing to
         answer a question because the claim is that if I answered it I might be
         incriminating myself.  That’s the basis of the Fifth Amendment.

          In a civil case when a person takes the Fifth Amendment, the jury has a
          right to infer – they may, but they are not required to infer – an adverse
          inference by virtue of the fact that the witness asserted the Fifth
          Amendment.  The jury may infer but they are not required to infer that
          the answer which the witness would have given, had he answered it,
          would have been unfavorable to him.
JA 345.

                                               6
                                                              No. 14‐1753‐cv




Wiercinski  never  complained  to  them  about  anti‐Semitism).    At  the
conclusion  of  plaintiff’s  case,  Mangia  moved  for  a  directed  verdict
on the ground that Wiercinski’s testimony was not credible, citing to
the inconsistencies in his testimony and his pervasive invocation of
the Fifth Amendment.  The district court denied the motion because
it was “based on questions of credibility,” which are in the domain
of the jury.  JA 221.
         Mangia  introduced  five  witnesses  in  its  case‐in‐chief.    Robert
Ranfranz,  a  former  co‐worker  of  Wiercinski’s  and  Mangia’s  current
director  of  operations,  testified  that  he  received  a  phone  call  from
Wiercinski  in  August  2007,  shortly  before  Wiercinski  left  the
company  and  that  he  offered  him  a  bribe.    Specifically  Wiercinski
told  Ranfranz  that  “he  is  not  happy  with  the  way  that  things  are
going  at  Mangia  [or]  Zbozien,  and  he  said  he  is  thinking  about
opening a case, suing the company, and he asked [Ranfranz] if [he]
will  testify  for  him.  [Wiercinski]  said  that  he  will  offer  [Ranfranz]
[one]  thousand  or  $2,000  as  an  exchange,  and  that  if  he  wins  the
lawsuit [they] can speak about additional money after the case.”  JA
225.  
         Zelmanovitch  also  testified  about  his  extensive  relationship
with  Wiercinski,  and  recalled  that  even  though  Wiercinski
frequently  spoke  to  him  about  work  and  compensation  issues,  he
never  mentioned  that  he  was  subject  to  anti‐Semitic  harassment  at
work.  Zbozien testified and denied using anti‐Semitic slurs against
Wiercinski.    Zbozien  admitted  that  Cymanow  transferred  him  to
Mangia  Wall  Street  for  a  brief  period  because  of  Wiercinski’s
complaints,  but  could  not  remember  whether  he  knew  at  the  time
that  those  complaints  alleged  anti‐Semitic  remarks.    Cymanow
denied  ever  being  told  by  Wiercinski  of  alleged  anti‐Semitic
remarks, and claimed that she fired Wiercinski in 2007 because of job

                                        7
                                                                           No. 14‐1753‐cv




performance  issues  and  because  he  requested  too  much  vacation
time.    Finally,  another  former  deliveryman  testified  that  he  never
heard Zbozien make anti‐Semitic remarks, and that Wiercinski never
complained  to  him  about  anti‐Semitism  in  the  office,  even  though
they  were  both  Jewish  and  discussed  Jewish  holidays  and  other
topics.
        The jury found Mangia liable under Section 1981, concluding
on  a  special  verdict  form  that  Wiercinski  was  subjected  to  a  hostile
work  environment  based  on  conduct  “perpetrated  by  his
supervisor(s)”  but  not  “perpetrated  by  his  coworker(s).”    The  jury
awarded  Wiercinski  nominal  damages  in  the  amount  of  $1  and
punitive damages in the amount of $900,000.  The verdict form did
not  require  the  jury  to  name  which  supervisor,  or  supervisors,
subjected Wiercinski to a hostile work environment.3  Following the
verdict, Wiercinski applied for an award of attorneys’ fees and costs,
and  Mangia  moved,  pursuant  to  Rules  50  and  59,  for  remittitur  of
the punitive damages award, or in the alternative, a new trial on the
issue of punitive damages.  
        Although  Mangia  moved  only  for  relief  as  to  the  punitive
damages award, the district court vacated the jury’s liability verdict,
conditionally granted Mangia’s motion for a new trial on the issue of
punitive damages, and denied Wiercinski’s application for fees and
costs.    Wiercinski  v.  Mangia  57,  Inc.,  33  F.  Supp.  3d  118  (E.D.N.Y.
2014).  In reaching this decision, the district court concluded, 
        [h]aving seen and heard the witnesses and having a firm hold on
        and  not  merely  a  feel,  for  every  jot  and  title  of  this  case,  I  am
        driven  to  the  determination  that  a  judgment  entered  for  the
        defendant  pursuant  to  Rule  50(b)  notwithstanding  the  verdict,  is

3
        Neither party requested a more detailed verdict form or a jury instruction on
the definition of “supervisor,” which was the subject of the Supreme Court’s decision
in Vance v. Ball State Univ., 133 S. Ct. 2434 (2013).  

                                              8
                                                                  No. 14‐1753‐cv




       the  only  determination  that  reasonable  and  fair‐minded  persons
       could  arrive  at  and  to  do  less  would  be  to  endorse  a  gross
       miscarriage of justice.
Id.  at  128.    The  district  court  found  that  Wiercinski’s  repeated
invocation of the Fifth Amendment severely impacted his credibility
and  limited  Mangia’s  opportunity  to  mount  a  defense.  The  district
court was, no doubt, also deeply troubled by essentially unrebutted
testimony that Wiercinski had offered to purchase the testimony of a
witness.  Further, the district court found the plaintiff’s witnesses to
be incredible, finding that “[t]heirs was the glib testimony of school
witnesses  reciting  a  lesson,  a  parody  of  Wiercinski’s.    The  glaring
inconsistencies  between  their  testimony  at  trial  and  at  depositions
years  earlier  are  vital  to  note  for  their  relevance  in  arriving  at  a
reasoned  and  comprehensive  disposition  .  .  .  .”    Id.  at  134  (internal
quotation  marks  omitted).    The  district  court  also  concluded  there
was no evidence in the record to support a conclusion that Zbozien
was  a  supervisor  as  that  term  has  been  defined  by  the  Supreme
Court.  See id. at 136.
       By contrast, the district court found the testimony of Mangiaʹs
witnesses  to  be  more  credible.    Specifically,  the  district  court  noted
that Cymanow had been family friends with Wiercinski for 30 years,
and  testified  that  she  never  directed  or  heard  anyone  direct  any
anti‐Semitic  remarks  at  Wiercinski  at  work.    The  district  court  also
noted  that  Zelmanovitch  testified  that  he  knew  Wiercinski  for  25
years, and that Wiercinski had never told him that he was facing this
kind  of  harassment  at  work,  even  though  Wiercinski  had  come  to
him  with  many  other  problems  over  the  years.    See  id.  at  133. 
Finally, the district court cited evidence that Wiercinski stayed at the
job  for  years,  despite  the  allegedly  hostile  environment  and  in  fact,
asked  to  be  assigned  to  the  night  shift  where  Zbozien  is  the


                                         9
                                                                No. 14‐1753‐cv




dispatcher,  as  undermining  Wiercinski’s  testimony  and  supporting
Mangia’s witnesses.  See id. at 134.  Wiercinski filed a timely appeal
from this decision.
                        STANDARD OF REVIEW
       This Court reviews de novo a district court’s decision to vacate
a  jury  verdict  pursuant  to  Rule  50(b).    See  Tepperwien  v.  Entergy
Nuclear Operations, Inc., 663 F.3d 556, 567 (2d Cir. 2011).  A judgment
notwithstanding  the  verdict  “‘may  only  be  granted  if  there  exists
such a complete absence of evidence supporting the verdict that the
jury’s findings could only have been the result of sheer surmise and
conjecture,  or  the  evidence  in  favor  of  the  movant  is  so
overwhelming  that  reasonable  and  fair  minded  [persons]  could  not
arrive  at  a  verdict  against  [it].’”  Brady  v.  Wal‐Mart  Stores,  Inc.,  531
F.3d 127, 133 (2d Cir. 2008) (quoting Luciano v. Olsten Corp., 110 F.3d
210, 214 (2d Cir. 1997) (alterations in original)).  “The motion should
be  granted  only  if  the  court  can  conclude  that,  with  credibility
assessments  made  against  the  moving  party  and  all  inferences
drawn  against  the  moving  party,  a  reasonable  juror  would  have
been  compelled  to  accept  the  view  of  the  moving  party.    The  court
cannot  assess  the  weight  of  conflicting  evidence,  pass  on  the
credibility  of  witnesses,  or  substitute  its  judgment  for  that  of  the
jury.”  Fairbrother v. Morrison, 412 F.3d 39, 48 (2d Cir. 2005) (internal
citation, quotation marks, and brackets omitted).
                                DISCUSSION
       I.     Liability Verdict
       Section  1981  provides,  in  pertinent  part,  that  “[a]ll  persons
within the jurisdiction of the United States shall have the same right
. . . to make and enforce contracts . . . as is enjoyed by white citizens . 
. . .” 42 U.S.C. §  1981(a).  “This section thus outlaws discrimination
with  respect  to  the  enjoyment  of  benefits,  privileges,  terms,  and

                                       10
                                                               No. 14‐1753‐cv




conditions  of  a  contractual  relationship,  such  as  employment  .  .  .  .” 
Patterson  v.  Cnty.  of  Oneida,  375  F.3d  206,  224  (2d  Cir.  2004).    The
same  “core  substantive  standards  that  apply  to  claims  of
discriminatory  conduct  in  violation  of  Title  VII  [of  the  Civil  Rights
Act of 1964, 42 U.S.C. § 2000e et seq.] are also applicable to claims of
discrimination in employment in violation of § 1981 . . . .” Id. at 225.
       To prove a hostile work environment claim under Title VII, a
plaintiff  must  show  that  his  “workplace  is  permeated  with
discriminatory  intimidation,  ridicule,  and  insult  that  is  sufficiently
severe  or  pervasive  to  alter  the  conditions  of  the  victim’s
employment and create an abusive working environment.” Harris v.
Forklift  Sys.,  Inc.,  510  U.S.  17,  21  (1993)  (internal  citations  and
quotation  marks  omitted).  “[T]he  conduct  complained  of  must  be
severe  or  pervasive  enough  that  a  reasonable  person  would  find  it
hostile  or  abusive,  and  the  victim  must  subjectively  perceive  the
work environment to be abusive.”  Raspardo v. Carlone, 770 F.3d 97,
114 (2d Cir. 2014) (citation omitted).  Relevant factors in determining
whether the conduct is sufficiently pervasive “include the frequency
of  the  discriminatory  conduct;  its  severity;  whether  it  is  physically
threatening  or  humiliating,  or  a  mere  offensive  utterance;  and
whether  it  unreasonably  interferes  with  an  employee’s  work
performance.”  Harris, 510 U.S. at 23.
       An  employer’s  liability  for  hostile  work  environment  claims
depends  on  whether  the  underlying  harassment  is  perpetrated  by
the  plaintiff’s  supervisor  or  his  non‐supervisory  co‐workers.    If  the
harassment  is  perpetrated  by  the  plaintiff’s  “non‐supervisory  co‐
workers,  an  employer’s  vicarious  liability  depends  on  the  plaintiff
showing  that  the  employer  knew  (or  reasonably  should  have
known)  about  the  harassment  but  failed  to  take  appropriate
remedial  action.”  Petrosino  v.  Bell  Atl.,  385  F.3d  210,  225  (2d  Cir.

                                       11
                                                              No. 14‐1753‐cv




2004).  An employer is strictly liable for harassment perpetrated by a
supervisor,  unless  the  employer  is  able  to  establish  an  affirmative
defense  showing  that  it  “exercised  reasonable  care  to  prevent  and
correct  []  any  .  .  .  harassing  behavior”  and  that  the  plaintiff
“unreasonably  failed  to  take  advantage  of  any  preventive  or
corrective  opportunities  provided  by  the  employer  to  avoid  harm
otherwise.”  Faragher v. City of Boca Raton, 524 U.S. 775, 807 (1998).  
       In Vance v. Ball State University, the Supreme Court explained
that  an  employee  is  a  “supervisor”  for  purposes  of  the  employer’s
vicarious  liability  under  Title  VII  if  he  or  she  is  empowered  by  the
employer  “to  take  tangible  employment  actions  against  the  victim,
i.e.,  to  effect  a  ‘significant  change  in  employment  status,  such  as
hiring,  firing,  failing  to  promote,  reassignment  with  significantly
different  responsibilities,  or  a  decision  causing  a  significant  change
in benefits.’”  133 S. Ct. 2434 , 2443 (2013) (quoting Burlington Indus.,
Inc. v. Ellerth, 524 U.S. 742, 761 (1998)).  In other words, a supervisor
is an individual “‘empowered by the company as a distinct class of
agent  to  make  economic  decisions  affecting  other  employees  under
his  or  her  control.’”  Id.  at  2448  (quoting  Ellerth,  524  U.S.  at  762)
(emphasis omitted).  
       The  district  court  “determined  that  a  judgment  should  be
entered  for  the  defendant  notwithstanding  the  verdict  (pursuant  to
Rule  50(b))  because  [it]  ha[d]  a  feel  of  this  case  that  is  indelibly
engraved  upon  [its]  consciousness  for  having  seen  and  heard  the
witnesses and with an awareness of the nuances of their testimony . .
. .”  Wiercinski, 33 F. Supp. 3d at 135.  Although we fully understand
the district court’s concerns, we cannot agree with its explanation for
vacating  the  liability  verdict.    This  was  a  case  based  entirely  on
testimonial  evidence  from  both  parties.    The  district  court  was
“required to consider the evidence in the light most favorable to the

                                      12
                                                                No. 14‐1753‐cv




party  against  whom  the  motion  was  made,”  and  to  “disregard  all
evidence favorable to the moving party that the jury is not required
to  believe.”    Tolbert  v.  Queens  Coll.,  242  F.3d  58,  70  (2d  Cir.  2001)
(internal citations omitted) (emphasis omitted). Although the district
court was justifiably concerned by what it correctly perceived to be
troubling  conduct  by  Wiercinski  and  his  witnesses,  the  jury  was
properly  instructed  on  how  to  consider  Wiercinski’s  testimony  in
light  of  the  invocation  of  the  Fifth  Amendment  and  chose  to  credit
his  version  of  the  events,  as  well  as  the  testimony  of  his  witnesses. 
Given that testimony, the jury could rationally have concluded that
Zbozien  subjected  Wiercinski  to  a  hostile  work  environment.    The
district  court’s  rejection  of  the  jury’s  conclusion  was  essentially
grounded  in  the  type  of  evidence  weighing  and  credibility
determinations that are not permitted by Rule 50(b).  
       Alternatively, the district court found that the jury’s verdict of
supervisory liability could not be sustained because Zbozien was not
a  “supervisor”  as  defined  by  the  Supreme  Court  in  Vance.    The
district  court  held  that  Zbozien  “was  merely  a  dispatcher  who
assigned  catering  orders  to  individual  delivery  boys,  one  of  whom
was  Wiercinski.    Although  these  assignments  could  affect  the
amount  earned  in  tips  [because  larger  deliveries  typically  have
larger tips], this is insufficient to establish supervisor status because
such  assignments  do  not  constitute  tangible  employment  action.”
Wiercinski,  33  F.  Supp.  3d  at  136  (internal  citations  and  quotation
marks omitted).  
       Similarly, in light of the circumstances of this case, we cannot
accept  this  alternative  basis.    We  need  not  determine  whether
Zbozien  satisfies  the  Vance  definition  of  “supervisor,”  because  the
district  court  failed  to  acknowledge  that  the  jury’s  conclusion  that
the  harassment  was  not  perpetrated  by  co‐workers  is  necessarily

                                       13
                                                              No. 14‐1753‐cv




based  on  its  determination  that  Zbozien  is  a  supervisor.    Neither
party  requested  an  instruction  as  to  the  definition  of  “supervisor”
under Vance, nor was the jury provided a list of potential supervisors
or co‐workers who allegedly harassed Wiercinski.  Thus, even if the
jury had been instructed that Zbozien could not be a “supervisor” as
a  matter  of  law,  he  certainly  would  have  been  a  “co‐worker.”    The
jury  could  have  credited  Wiercinski’s  testimony  that  he  informed
Cymanow  of  the  harassment  and  concluded  that  Mangia  was
vicariously  liable  for  the  harassing  conduct  of  a  co‐worker  (that  is,
Zbozien)  because  Cymanow,  a  supervisory  agent  of  Mangia,  knew,
or  should  have  known,  of  his  conduct  and  failed  to  remedy  the
harassment.  For these reasons, we reverse the district court’s ruling
insofar  as  it  vacates  the  liability  verdict  and  award  of  nominal
damages in the amount of $1.
       II.    Punitive Damages
       Punitive  damages  are  “‘a  discretionary  moral  judgment’  that
the defendant has engaged in conduct that is so reprehensible that it
warrants  punishment.”    Tolbert,  242  F.3d  at  77  (quoting  Smith  v.
Wade, 461 U.S. 30, 52 (1983)).  The showing required for an award of
punitive  damages  is  not  the  same  as  that  required  for  liability. 
Rather,  punitive  damages  may  be  awarded  for  claims  of
employment discrimination only where the employer “engaged in a
discriminatory  practice  or  discriminatory  practices  with  malice  or
reckless  indifference  to  the  federally  protected  rights  of  an  aggrieved
individual.”    42  U.S.C.  §  1981a(b)(1)  (emphasis  added).    The
Supreme Court has explained that punitive damages are appropriate
only  “when  the  defendant’s  conduct  is  shown  to  be  motivated  by
evil  motive  or  intent,  or  when  it  involves  reckless  or  callous
indifference  to  the  federally  protected  rights  of  others.”    Kolstad  v.
Am. Dental Ass’n, 527 U.S. 526, 536 (1999) (quotation marks omitted). 

                                      14
                                                                No. 14‐1753‐cv




       “A  plaintiff  may  establish  the  requisite  state  of  mind  for  an
award  of  punitive  damages  with  evidence  (1)  that  the  defendant
discriminated in the face of a perceived risk that its actions violated
federal law, or (2) of egregious or outrageous acts that may serve as
evidence  supporting  an  inference  of  the  requisite  evil  motive.”
United  States  v.  Space  Hunters,  Inc.,  429  F.3d  416,  427  (2d  Cir.  2005)
(internal quotation marks, citation, and brackets omitted).  “[I]n the
punitive damages context, an employer may not be vicariously liable
for  the  discriminatory  employment  decisions  of  managerial  agents
where  these  decisions  are  contrary  to  the  employer’s  good‐faith
efforts  to  comply  with  [federal  law].”    Kolstad,  527  U.S.  at  545
(internal  quotation  omitted);  accord  Carrion  v.  Agfa  Constr.,  Inc.,  720
F.3d  382,  387  (2d  Cir.  2013)  (affirming  vacatur  of  punitive  damages
where  the  record  lacked  evidence  “that  defendant’s  conduct  was
driven  by  an  evil  motive  or  intent  or  that  it  involved  a  reckless  or
callous  indifference  to  plaintiff’s  federally  protected  rights”)
(quotation mark omitted).
       There is no evidence in the record that Mangia “discriminated
(or retaliated) against [Wiercinski] with conscious knowledge it was
violating  the  law,  or  that  it  engaged  in  egregious  or  outrageous
conduct  from  which  an  inference  of  malice  or  reckless  indifference
could be drawn.” Tepperwien, 663 F.3d at 573.  The only conduct that
can  be  imputed  to  Mangia  that  Wiercinski  alleges  was  “malicious”
or  “recklessly  indifferent”  was  Cymanow’s  alleged  failure  to  act
after Wiercinski complained to her about the discrimination.  Even if
this  fact  could  establish  an  employer’s  liability  for  co‐worker
harassment,  it  does  not,  by  itself,  warrant  an  award  of  punitive
damages.
       Even  if  we  credit  Wiercinski’s  version  of  the  facts,  the
remaining  evidence  shows  that  Wiercinski  “was  a  friend  of  []

                                       15
                                                              No. 14‐1753‐cv




Cymanow’s  family  for  years,  was  a  frequent  visitor  in  her  home,
invited to participate on festive occasions[,] and was re‐hired by her
after  he  was  discharged.”  Wiercinski,  33  F.  Supp.  3d  at  138. 
Additionally,  Wiercinski  was  an  employee  of  Mangia  for  over  20
years, during which period the company granted his requests to be
transferred  to  more  preferential  locations  and  even  his  own  request
to  continue  to  work  on  Zbozien’s  shift.    When  Wiercinski
complained  to  Cymanow  about  Zbozien’s  conduct,  she  transferred
Zbozien  to  a  different  location.    After  Zbozien  returned,  Cymanow
granted  Wiercinski’s  request  to  be  transferred  to  a  different  shift. 
Even  if  these  efforts  were  not  sufficient  to  remedy  the  harassment,
the  evidence  shows  that,  “[f]ar  from  acting  maliciously  or
indifferently or egregiously,” Mangia and Cymanow “sought to, and
did,  address  [Wiercinski’s]  complaints  in  good  faith.”    Tepperwien,
663  F.3d  at  574.    No  reasonable  jury  could  conclude  that  Mangia’s
conduct was “driven by an evil motive or intent, or that it involved a
reckless  or  callous  indifference  to  [Wiercinski’s]  federally  protected
rights.”    Carrion,  720  F.3d  at  387  (internal  quotation  mark  omitted). 
Given  the  high  standard  for  punitive  damages  set  forth  in  Section
1981a  and  by  the  Supreme  Court  in  Kolstad,  we  affirm  the  district
court’s  ruling  to  the  extent  it  vacated  the  award  of  punitive
damages.  
     III. Attorneys’ Fees and Costs
       A  plaintiff  who  recovers  only  nominal  damages  is  still  a
prevailing  party  and  may  be  entitled  to  fees  and  costs  in  Title  VII
cases.  Farrar v. Hobby, 506 U.S. 103, 112‐13 (1992) (“[A] plaintiff who
wins  nominal  damages  is  a  prevailing  party  under  §  1988  [which
permits  recovery  of  attorney’s  fees  in  civil  rights  cases].  .  .  .  A
judgment  for  damages  in  any  amount,  whether  compensatory
or  nominal,  modifies  the  defendant’s  behavior  for  the  plaintiff’s

                                      16
                                                                No. 14‐1753‐cv




benefit  by  forcing  the  defendant  to  pay  an  amount  of  money  he
otherwise would not pay.”).  Accordingly, we remand to the district
court  to  determine  what  fees  and  costs,  if  any,  Wiercinski  may
recover.    Given  the  highly  unusual  facts  of  this  case,  the  district
court  would  be  well  within  its  discretion  to  conclude  that  this  is  a
rare instance where a plaintiff who “formally prevails under § 1988
should  receive  no  attorney’s  fees  at  all.”    Id.  at  115  (internal  marks
omitted). 
                               CONCLUSION
       For these reasons, we AFFIRM the district court’s judgment to
the extent that it vacates the award of punitive damages, REVERSE
to the extent that it vacates the jury’s finding of liability and award
of  nominal  damages,  and  REMAND  for  determination  of
appropriate fees and costs.




                                       17